          Case 19-24159-CMB    Doc 72      Filed 07/15/21 MEMO
                                           PROCEEDING      Entered 07/15/21 08:06:00   Desc Main
                                          Document      Page 1 of 1

Date: 07/14/2021 01:30 pm
 In re:   John E. Wade


                                                    Bankruptcy No. 19-24159-CMB
                                                    Chapter: 13
                                                    Doc. # 52

Appearances: Owen Katz, Christopher Frye, Brian Nicholas


Nature of Proceeding: #52 Continued Hearing Re: Motion For Relief From the Automatic Stay and
Co-Debtor Stay (Creditor: New Residential Mortgage Loan Trust 2018-1 - 8976 Eastwood Road,
Pittsburgh, PA 15235)

Additional Pleadings: #62 Response by Debtor
                       #64 Proceeding Memo from 11/10/2020 Telephonic Hearing Held 11/10/2021
- Continued to Zoom Hearing on 01/06/2021 at 2:00 p.m.
                       #66 Proceeding Memo from 01/06/2021 Zoom Hearing - Continued to 03/15
/2021 at 10:00 a.m. Matter continued to see if additional payments are made. Relief from Stay will
be granted if substantial payments are not made
                       #68 Proceeding Memo from 03/15/2021 Zoom Hearing - Continued to 05/11
/2021 at 1:30 p.m.
                       #70 Proceeding Memo from 05/11/2021 Zoom Hearing - Continued to 07/14
/2021 at 1:30 p.m. Attorney Frye to increase payments so arrears are cured.

Judge's Notes:
 OUTCOME: Continued to 9/14 at 2:30 pm.

                                                    Carlota Böhm
                                                    Chief U.S. Bankruptcy Judge

                                                     FILED
                                                     7/15/21 8:04 am
                                                     CLERK
                                                     U.S. BANKRUPTCY
                                                     COURT - WDPA
